Citation Nr: 0815928	
Decision Date: 05/15/08    Archive Date: 05/23/08

DOCKET NO.  04-38 482A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for service-connected post-traumatic stress disorder 
(PTSD).

2.  Entitlement to the assignment of an effective date prior 
to February 26, 1999, for the grant of service connection for 
PTSD.  

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for an 
innocently acquired psychiatric disorder, claimed as a 
nervous condition.  


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1978 to May 
1978 and from September 1990 to August 1991. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the RO.

The veteran testified before the undersigned Acting Veterans 
Law Judge (AVLJ) in a hearing at the RO in August 2007.  
Additional evidence was submitted to the AVLJ at that time.  
The veteran has waived RO review of this evidence. 

The veteran's appeal originally included the issues of 
service connection for chronic low back syndrome, chronic 
fatigue syndrome due to undiagnosed illness, chronic 
headaches due to undiagnosed illness, chronic disability 
manifested by memory loss due to undiagnosed illness and 
irritable bowel syndrome as well as entitlement to an 
evaluation in excess of 40 percent for the service-connected 
fibromyalgia and entitlement to total rating based on 
individual unemployability (TDIU).  

During the pendency of the appeal, the RO, in an April 2007 
decision, granted service connection for irritable bowel 
syndrome, assigning a 30 percent evaluation as well as 
entitlement to TDIU.  The effective date for both benefits 
was August 7, 2003.  The veteran was notified of this 
decision and did not file a Notice of Disagreement (NOD) in 
response.  Therefore, his appeal concerning the issues of 
service connection for irritable bowel syndrome and 
entitlement to TDIU have been resolved.  See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed 
claim for service connection is granted during the pendency 
of the appeal, a second NOD must thereafter be timely filed 
to initiate appellate review of the claim concerning the 
compensation level assigned for the disability).  

With regard to the issues of entitlement to service 
connection for chronic low back syndrome, chronic fatigue 
syndrome due to undiagnosed illness, chronic headaches due to 
undiagnosed illness, chronic disability manifested by memory 
loss due to undiagnosed illness as well as entitlement to an 
evaluation in excess of 40 percent for the service-connected 
fibromyalgia, the Board notes the RO issued a Statement of 
the Case (SOC) in April 2007.  The veteran did not file a 
timely Substantive Appeal concerning these remaining issues.  
Thus, the issues of service connection for chronic low back 
syndrome, chronic fatigue syndrome due to undiagnosed 
illness, chronic headaches due to undiagnosed illness, 
chronic disability manifested by memory loss due to 
undiagnosed illness as well as entitlement to an evaluation 
in excess of 40 percent for the service-connected 
fibromyalgia are not before the Board on appeal.

With regards to the veteran's claim for service connection 
for a nervous condition, the Board notes this claim was the 
subject of previous decisions.  The Board has a legal duty to 
address the "new and material evidence" requirement under 
38 C.F.R. § 3.156(a) regardless of the actions of the RO.  

If the Board finds that no new and material evidence has been 
submitted, it is bound by a statutory mandate to not consider 
the merits of the case.  Barnett v. Brown, 8 Vet.App. 1, 4 
(1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet.App. 239, 244 (1993).  


FINDINGS OF FACT

1.  The service-connected PTSD is shown to be productive of a 
disability picture that more nearly approximates that of 
occupational and social impairment, with reduced reliability 
and productivity and difficulty in establishing and 
maintaining effective work and social relationships.

2.  The veteran's initial claim of service connection for 
PTSD was received on February 26, 1999, and there is no 
evidence that a claim of service connection for PTSD was 
filed prior thereto. 

3.  The veteran's claim of service connection for an 
innocently acquired psychiatric disorder, claimed as a 
nervous condition was previously denied by the RO in rating 
decisions dated November 1993; he was notified of these 
decisions and his appellate rights, but did not initiate a 
timely appeal.  

4.  The evidence presented since the November 1993 rating 
decision does not relate to an unestablished fact; nor does 
it raise a reasonable possibility of substantiating the 
claim. 


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 50 percent 
evaluation, but not higher for the service-connected PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, 
Diagnostic Code 9411 (2007).

2.  The claim for an effective date prior to February 26, 
1999 for the grant of service connection for PTSD must be 
denied.  38 U.S.C.A. §§  5103, 5103A, 5107, 5110 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.400 (2007).  

3.  New and material evidence sufficient to reopen the claim 
of service connection for an innocently acquired psychiatric 
disorder, claimed as a nervous condition has not been 
submitted.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.156(a) (2007).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him comprehensive VA 
examinations addressing his claimed disorders.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claims in a December 2006 letter.  By this letter, the RO 
also notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In this letter, the veteran was also advised to submit 
additional evidence to the RO that pertains to his claims, 
and the Board finds that this instruction is consistent with 
the requirement of 38 C.F.R. § 3.159(b)(1) that VA request 
that a claimant provide any evidence in his or her possession 
that pertains to a claim.

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth in earlier 
Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases in regard to the necessity of 
both a specific VCAA notification letter and an adjudication 
of the claim following that letter.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

The Mayfield line of decisions reflects that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), is required to meet VA's 
notification requirements.  At the same time, VCAA 
notification does not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.

The VCAA letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  A Supplemental Statement of 
the Case, when issued following a VCAA notification letter, 
satisfies the due process and notification requirements for 
an adjudicative decision for these purposes.

Here, the noted VCAA letter was issued subsequent to the 
appealed rating decisions.  However, the RO readjudicated the 
appeals in an April 2007 Statement of the Case (SOC).

The Board is aware of the considerations of the Court in Kent 
v. Nicholson, 20 Vet. App. 1 (2006), regarding the need for 
notification of the evidence and information that is 
necessary to reopen a claim and what is necessary to 
establish entitlement to the underlying claim for the benefit 
sought.  However, there is no violation in this case.  In the 
December 2006 letter, the veteran was advised of both the 
type of evidence needed to reopen his claim of service 
connection for a nervous disorder and what was necessary to 
establish entitlement to the claimed benefit.  

The Board is also aware of the considerations of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In the December 2006 letter 
the RO notified the veteran of the evidence necessary to 
establish both disability ratings and effective dates in 
compliance with these requirements.  Id. 

As this case concerns the propriety of an initial evaluation, 
rather than a claimed increase in existing evaluation, it is 
readily distinguishable from the type of situation addressed 
in Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008).  In that 
case, the Court required specific notification duties in 
increased evaluation cases, where a worsening had been 
alleged.  The Court stressed the difference between the two 
types of claims, noting that an increased compensation claim 
centers primarily on evaluating the worsening of a disability 
that is already service connected, whereas in an initial 
claim for disability compensation, the evaluation of the 
claim is generally focused on substantiating service 
connection by evidence of an in-service incident, a current 
disability, and a nexus between the two.

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

II.  PTSD

In a February 2003 rating decision, the RO granted service 
connection for PTSD and assigned a 30 percent evaluation 
effective February 26, 1999, the date the claim was received.  
That evaluation has remained in effect since that time.

From March 1995 to January 2003, the veteran was seen several 
times at a VA facility for treatment for various medical 
issues.  In a March 1995 psychology treatment record, the 
examiner recorded the veteran's medical, personal and 
military history.  The veteran reported that he joined the 
reserves in 1978 and was deployed to the Persian Gulf in 
1990.  Prior to his deployment, the veteran reported that he 
received biochemical warfare indoctrination that generated 
fear and left him believing that "he would get it."  He 
continued to anticipate experiencing symptoms from exposure 
to biochemical warfare training.  

He worked as an ammunitions specialist and supply clerk in 
Saudi Arabia.  He was exposed to tank fire and came within 
five miles of the Iraqi border on occasion.  He reported 
hearing the bombing and feeling sorry for the Iraqi people.  
He described witnessing a SCUD missile blow up over his camp.  
He reported seeing Iraqi corpses at the hospital.

Responses to the Clinical Administered PTSD Scale (CAPS) 
indicated that the veteran reexperienced combat/war zone 
trauma.  Upon examination, the veteran was diagnosed with 
PTSD and assigned a Global Assessment of Functioning (GAF) 
score of 50.   The veteran's diagnosed PTSD was confirmed in 
subsequent VA medical records.

During a March 2003 VA examination, the examiner reported 
that the medical records indicated the veteran had a long 
history of diagnosed PTSD.  The veteran's reported military 
history remained unchanged from the previous reports.  The 
veteran was divorced in 1994.  He was involved in another 
relationship moving toward marriage that ended because of 
domestic violence.  He lived alone and had few social 
contacts.  He complained of headaches with blurred vision, 
recurrent nightmares of crashing helicopters and dead bodies, 
chronic sleep disturbance, chronic frustration and anger and 
depression.

On objective examination, he was oriented to time, place, 
person and situation.  Dress and hygiene were appropriate and 
within normal limits.  His general motor activity was 
somewhat reduced.  He complained of a migraine headache with 
blurred vision and looked to be in moderate to significant 
distress.  He had poor eye contact and kept his eyes closed 
for much of the examination.  Speech was coherent but reduced 
in volume.  Answers were short with very little spontaneous 
elaboration.  Mood was reported as "frustrated and angry" 
and affects were constricted in the dysphoric range.

There was no significant lability noted.  There was no 
evidence of hallucinations or delusional material.  Attention 
was within normal limits and concentration was fair.  
Judgment appeared to be affected at times by emotional 
factors.  He complained of chronic problems with memory, but 
there was no evidence of any overt defects.  Sleep was 
reported as chronically disturbed.  He complained of 
difficulty falling asleep and staying asleep.  He slept an 
average of three to four hours per night.  He complained of 
chronic nightmares of his war experiences.  When questioned 
about suicidal or homicidal ideation, he responded "I only 
want to hurt others."  He reported being easily frustrated 
with impulses toward violence.  He had a documented past 
history of domestic violence but denied any history of 
arrests for non domestic assaults.  He reported that he had 
lost interest in all hobbies and activities that he once 
enjoyed.  

The examiner questioned whether the veteran was a reliable 
historian but concluded that it was improbable that the 
veteran would have such a long history of diagnosed PTSD 
without having some degree of residual disturbance from his 
combat experiences.  The veteran was diagnosed with PTSD and 
assigned a GAF score associated with that PTSD of 65.

During a November 2004 VA examination, the examiner indicated 
that the claims file had been reviewed and the reported 
medical, social and military history had remained unchanged 
from previous examinations.  The examiner did note that 
several years ago after being involved in the PCT program for 
PTSD, the program team decided that the veteran did not 
qualify for a diagnosis of PTSD and determined that his 
mental health issues were related to his medical problems.

The veteran claimed to be disabled and unable to work.  He 
had been married for about one year and the marriage was 
described as "rocky" because his wife did not understand.

The examiner noted that the veteran reported every symptom of 
PTSD as outlined in the DSM-4 and stated that all these 
symptoms were severe and that he experienced them almost 
daily.  The examiner noted however that the medical records 
in the claims file consisted of mostly complaints of chronic 
pain and headaches.

The veteran appeared in pain, distressed and depressed.  This 
presentation lasted throughout the examination.  However, the 
examiner reported that he witnessed the veteran later on 
walking around the facility with no evidence of discomfort.  
The examiner considered the veteran an unreliable historian 
and considered him to be feigning the existence and intensity 
of psychiatric symptomatology.  The veteran was diagnosed 
with feigning mental illness and depression secondary to 
chronic pain and headaches.  He was assigned a GAF score of 
65.

From January to February 2005 the veteran was hospitalized 
due to his PTSD.  He participated in a six week program to 
address his chronic PTSD, with particular focus on his 
anger/irritability, depression, isolation, and anxiety.  
During the hospital course such PTSD symptoms as auditory 
hallucinations, flashbacks, depression with suicidal thoughts 
and rage episodes were also addressed.  He reported the 
auditory hallucinations consisted of mumbling voices and 
sinister laughter.  He was prescribed various medications to 
help treat the symptoms.  

At the time of discharge he still had intermittent auditory 
hallucinations, depression, and other core symptoms of PTSD, 
but he no longer had suicidal ideations.  His functional 
impairment was described as permanent and the veteran was 
determined to be unable to work or capable of returning to 
full employment.

In a September 2005 VA treatment record, the veteran had 
documented history of PTSD with chronic persisting nightmares 
and reexperiences during the day.  The PTSD symptoms were 
controlled to some extent by medication.  His sleep was 
erratic.  He had occasional fleeting passive suicidal 
thoughts but denied any active thoughts, intent, or plans.  
His affect was blunted and his mood dysphoric.

In a December 2005 VA treatment record, the veteran 
complained of irritability but denied any thoughts of harming 
himself or others.  He complained that his sleep was worse 
since he ran out of his medication (quetiapine).  The 
examiner noted that the veteran had a history of poor 
compliance and irregularity with medication.  His affect was 
blunted and his mood was dysphoric.  He had no suicidal or 
homicidal ideation.

During an April 2006 VA examination, the veteran reported his 
history of military service.  He reported his primary duty 
included laying out temporary ammunition storage sites.  He 
was in the Desert Storm combat zone for 10 months.  The 
veteran reported that he was diagnosed with PTSD in 1992, 
with such reported symptoms as flashbacks, nightmares, 
"nervousness," and difficulty getting along with people.  
Currently his reported PTSD symptoms included flashbacks 
(particularly at night), nightmares, hypervigilance in public 
places, discomfort around people and inability to get along, 
anger, and auditory and visual hallucinations.

He had been married twice and had three grown children.  He 
reported that he had six brothers and four sisters.  He 
denied having any friends or participating in any social 
activities.  He reportedly spent his time trying to deal with 
his pain and performing household chores.

He had not worked since 2000 due to headaches, back pain, 
memory loss and concentration issues.  He worked in an 
automotive plant for about seven years and the longest period 
of time he had ever worked was nine years.  He appeared well 
developed but reported only working out about once every two 
weeks.

On examination, he was adequately groomed and his hygiene was 
good.  He was guarded and his facial expression throughout 
the examination was severe.  He was oriented in all spheres.  
His contact with reality was questionable as he indicated 
seeing people who were not there and hearing a voice that 
called his name.  The voice never said anything other than 
his name.  When he responded, there was no one there.  His 
thought process seemed logical and he could perform his 
activities of daily living without assistance.  There was no 
indication of obsessive or ritualistic behavior.  The 
examiner concluded that the veteran continued to experience 
PTSD symptoms.  He was assigned a GAF score of 49.

During a March 2007 VA examination, the veteran reported 
having a normal upbringing.  He reported that his family 
consisted of four boys and one girl.  He had a reportedly 
good relationship with his extended family.  He had been 
divorced once and was currently remarried with four children 
(two adults and two minors).  He had custody of the minor 
children but did not have a close relationship with them.  He 
lived in a rental home with his wife and children.

He reported that he was in the reserve from 1978 to 1999.  
His MOS was ammunition specialist.  He served in the Gulf and 
reportedly came under fire on two occasions.  He also 
reported driving ammunition trucks near burning oil wells in 
Kuwait and worrying that the ammunition trucks might explode.  
He had not worked regularly since discharge from service.  He 
had been involved in some sort of PTSD treatment since 1992.  
His current VA doctor described the veteran as being anergic 
and negativistic with vegetative symptoms of depression.

On objective examination, his speech was low in rate and tone 
with impoverished responses.  His mood was described as 
"nervous" and his affect was moderately constricted.  He 
had mild psychomotor agitation.  His thought process was 
concrete and coherent.  He reported auditory hallucinations 
in the form of "chatter" outside his head.  He also 
reported visual hallucinations in the form of seeing dead 
people and a camel in his house.  The examiner commented that 
these visual hallucinations were not common and were somewhat 
questionable.  There was no indication of psychosis or 
delusional thought content.

The veteran reported impaired memory and poor sleep (about 
two and a half hours per night).  Judgment, personal insight, 
and impulse control were poor.  He reported daily temper 
outbursts and reportedly killed family pets out of anger at 
times.  He also reported running his truck into a bridge, but 
he was not seriously injured in the accident.  

The veteran had noted below average memory.  He was only able 
to provide three digits forward and zero digits backward in 
the digit span.  However, he was able to name 2 Presidents 
and correctly identify the colors of the American flag.  His 
fund of information was below average and his attentional 
abilities were below average overall.  He was able to 
complete serial seven subtractions or spell the word 
"world" backwards.  He made one error in four basic 
arithmetic problems that were presented to him.  He had 
difficulty in interpreting proverbs or in pointing out 
similarities in categorically related objects.  His abstract 
social judgment appeared to be impaired and his IQ was 
estimated to be in the range of 85.

The veteran claimed that he had difficulty thinking and 
controlling himself.  He reported that he did care for his 
children or family.  He reported that he didn't like being 
around people.  He had panic attacks at loud noises and felt 
always on guard.  Moderately constricted affect, auditory 
hallucinations and mild psychomotor agitation were the 
plausible manifestations of mental illness symptoms.  He 
reported that his wife assisted with many of his activities 
around the house.  He was able to take care of his personal 
grooming but his wife did the shopping, cooking and cleaning.

The examiner noted that administration of the MMPI-II 
produced invalid profiles which were consistent with 
malingering or exaggerating symptoms.  The examiner concluded 
that the veteran presented generally consistent, credible and 
plausible symptoms of PTSD.  His reports of visual 
hallucinations were considered to be less reliable.  The 
examiner noted that some test results suggested the veteran 
may be exaggerating or manufacturing his symptoms to some 
degree.  However, overall, the examiner concluded that the 
PTSD was manifested by a serious degree of impairment.  The 
veteran was assigned a GAF score of 50.

A.	Increased Rating for PTSD

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, as here, multiple ("staged") ratings 
may be assigned for different periods of time during the 
pendency of the appeal.  See generally Fenderson v. West, 12 
Vet. App. 119 (1999).  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  See generally Hart v. Mansfield, 21 
Vet. App. 505 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7. 

Under the criteria of 38 C.F.R. § 4.130, Diagnostic Code 
9411, a 30 percent disability evaluation encompasses PTSD 
manifested by occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal) due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).

A 50 percent disability evaluation is warranted for PTSD 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as a 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent disability evaluation is warranted for PTSD 
manifested by occupational and social impairment, with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships.  

A 100 percent disability evaluation is warranted for PTSD 
which is productive of total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for the names of close relatives, own 
occupation, or own name.  

The Board has considered this applicable rating criteria in 
reviewing the evidence in the case at hand.  Given the 
evidence of record, the Board finds the service-connected 
disability picture more nearly approximates that of 
occupational and social impairment, with reduced reliability 
and productivity and difficulty in establishing and 
maintaining effective work and social relationships as 
contemplated by a 50 percent evaluation under Diagnostic Code 
9411.  See 38 C.F.R. § 4.130.  

In consideration of the possibility of a higher rating, the 
Board is aware that in his two most recent VA examinations 
the veteran was assigned GAF scores of 49 and 50 
respectively.  In this regard GAF scores that range from 31 
to 50 are consistent with serious to major impairment in 
functioning.  However, the veteran does not display current 
suicidal ideation, obsessional rituals which interfere with 
routine activities, gross impairment in thought processes or 
communication, persistent delusions, grossly inappropriate 
behavior, or a persistent danger of hurting himself or 
others.  Thus his symptoms do not more nearly resemble those 
required for a 70 percent evaluation, and an evaluation in 
excess of 50 percent is not warranted. 

A disability evaluation is assigned based on all the evidence 
of record that bears on occupation and social impairment, 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination, or solely on 
the basis of social impairment.  See 38 C.F.R. §§ 4.126 
(2007).  Although the veteran's GAF score is not dispositive, 
it must certainly be considered in the evaluation of the 
service-connected PTSD.  
 
Further, the Board notes that tests performed in conjunction 
with the examinations indicate results consistent with 
malingering or exaggerating of symptoms.    Additionally the 
Board notes that the veteran has been assigned a total rating 
based on individual unemployability due to the service-
connected disabilities.  Overall, the evidence supports a 50 
percent rating, but not higher, for the service-connected 
PTSD.  

B.	Earlier Effective Date for PTSD

Unless otherwise specified, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase is to be fixed in accordance with the facts found, 
but will not be earlier than the date of receipt of the 
claimant's application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  

In service connection cases, the effective date is the date 
of receipt of claim or the date entitlement arose, whichever 
is later.  However, if the claim is received within one year 
of separation from service, the effective date will be the 
day following the date of separation from service.  38 C.F.R. 
§ 3.400(b)(2).  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a).  
38 C.F.R. § 3.155 provides that any communication or action 
indicating intent to apply for one or more VA benefits may be 
considered an informal claim.  

Such an informal claim must identify the benefit sought.  38 
C.F.R. § 3.1(p) defines application as a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  See also Rodriguez v. West, 189 F.3d. 1351 (Fed. 
Cir. 1999).  

VA is required to identify and act on informal claims for 
benefits.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 
3.155(a).  See also Servello v. Derwinski, 3 Vet. App. 196, 
198-200 (1992).  

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  

38 C.F.R. § 3.157(a) provides that the effective date of 
pension or compensation benefits (as a claim for increase or 
to reopen) will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  If a formal 
claim for compensation has previously been allowed, or a 
formal claim for compensation disallowed for the reason that 
the service-connected disability is not compensable in 
degree, a report of examination or hospitalization can be 
accepted as an informal claim for benefits.  Acceptance of a 
report of examination or treatment as a claim for increase is 
subject to the payment of retroactive benefits from the date 
of a report or for a period of one year prior to the date of 
receipt of the report.  38 C.F.R. § 3.157.  

As to reports prepared by VA or the uniformed services, the 
date of receipt of such a claim is deemed to be the date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital.  38 C.F.R. § 3.157(b)(1). 
 

For reports prepared by a non-VA hospital where the veteran 
was maintained at VA expense, the date of admission to the 
hospital is accepted as the date of receipt of claim if VA 
maintenance was authorized prior to admission.  For all other 
reports, including reports from private physicians, laymen, 
and state and other institutions, the date of receipt of the 
reports is accepted as the date of receipt of an informal 
claim.  38 C.F.R. § 3.157(b).

In the present case, the veteran's initial claim of service 
connection for PTSD was received by the RO on February 26, 
1999.  In February 2003, the RO granted service connection 
for PTSD and assigned a 30 percent evaluation as of February 
26, 1999, the date the veteran's claim was received.

The veteran has presented no evidence to show that he filed 
his claim for PTSD prior to February 26, 1999.  A review of 
the claims folder shows that the first communication received 
from the veteran subsequent to a November 1993 denial of 
service connection for a nervous condition was the February 
26, 1999 claim for service connection for PTSD.  Although 
there are VA treatment records dated between November 1993 
and February 26, 1999 which show treatment for PTSD, the 
Board notes that the November 1993 decision that denied 
service connection for a nervous disorder was not predicated 
on a finding that a nervous condition had not manifested to a 
degree of 10 percent.  As will be further discussed below, it 
was instead based on a finding that the veteran did not have 
any diagnosis of a nervous disorder.  Therefore, the 
provisions of 38 C.F.R. § 3.157(a) pertaining to VA medical 
records and informal claims do not apply.  Thus, a basis for 
an effective date prior to February 26, 1999 for the 
assignment of a 30 percent evaluation for the PTSD has not 
been presented.  

III.  New and Material Evidence for claimed nervous disorder

Generally, a final rating decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. §§ 7104, 7105.  Under 38 U.S.C.A. 
§ 5108, however, "if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  

Under 38 C.F.R. § 3.156(a), the revised provisions of which 
are effective in this case because the veteran's claim was 
received subsequent to August 29, 2001, "new and material 
evidence" means evidence not previously submitted to agency 
decision makers which, by itself or in connection with 
evidence previously included in the record, "relates to an 
unestablished fact necessary to substantiate the claim."  
Such evidence must also "raise a reasonable possibility of 
substantiating the claim."  

The veteran's claim of service connection for a nervous 
disorder was previously denied by the RO in a rating decision 
in November 1993.  The evidence of record at the time of the 
November 1993 denial included the veteran's service treatment 
records.  The Board observes that the service treatment 
records were negative for any complaint, treatment, or 
diagnosis of a psychiatric disorder.  The veteran was 
scheduled for VA examinations to address his claimed 
disorder, but he failed to report for this examination and 
offered no explanation for this failure.  

In this regard, the Board notes that it is well established 
that the duty to assist is not always a one-way street.  A 
veteran seeking help cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining putative evidence.  See Wood v. 
Derwinski, 1 Vet.App. 190, 193 (1991).    

Since the November 1993 rating decision, the additional 
evidence received includes VA treatment records replete with 
reference to treatment for psychiatric disorders diagnosed as 
PTSD and depression.  In this regard, the Board notes that 
the veteran was subsequently granted service connection for 
PTSD.   Also received was the August 2007 hearing testimony 
by the veteran before the undersigned Acting Veterans Law 
Judge.  The Board notes that this hearing transcript records 
the testimony concerning mainly the veteran's service-
connected PTSD, however, the veteran still maintained his 
claim of service connection for a nervous disorder.  

On review, the Board finds that this evidence is "new" with 
respect to claimed nervous disorder because it was not of 
record at the time of the earlier decision.  However, the 
Board observes that this medical evidence relates to the 
current severity of his PTSD, for which service connection is 
already in effect.    

Thus, this evidence, as such, cannot raise a reasonable 
possibility of substantiating the veteran's claim of service 
connection for a nervous disorder separate and distinct from 
PTSD.  Consequently, the veteran has not presented new and 
material evidence sufficient to reopen the claim of service 
connection for a nervous disorder, and the appeal must be 
denied on this basis.  

Further, the Board notes that in this case the complaints of 
symptomatology of the claimed nervous disorder are 
duplicative and overlap with the symptomatology of the 
service-connected PTSD.  There is no evidence to suggest that 
the veteran suffers from a nervous disorder in addition to 
PTSD that is related to service.  Thus, service connection 
for a nervous disorder would conflict with VA regulatory 
prohibitions against pyramiding. 38 C.F.R. § 4.14 and such 
prohibitions would prevent the assignment of a separate 
disability rating for that disorder.


ORDER

An increased evaluation of 50 percent but not higher for the 
service-connected PTSD is granted, subject to the regulations 
controlling disbursement of VA monetary benefits.

Assignment of an effective date prior to February 26, 1999, 
for the grant of service connection for PTSD is denied.  

As new and material evidence has not been submitted to reopen 
the claim of service connection for a claimed nervous 
disorder, the appeal to this extent is denied.  



____________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


